               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION

                          No. 4:12-CR-58-2H
                           No. 4:16-CV-92-H

JULIUS DESHAWN HOBBS,              )
     Petitioner,                   )
                                   )
     v.                            )                    ORDER
                                   )
                                   )
UNITED STATES OF AMERICA,          )
     Respondent.                   )




     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #107].          This matter was

stayed pending the Fourth Circuit’s resolution of United States v.

Walker, 2019 WL 3756052, __ F.3d __ (4th Cir. 2019), and United

States v. Simms, 914 F.3d 229 (4th Cir. 2019).            [DE #123].     In

light of the Supreme Court’s resolution of United States v. Davis,

139 S. Ct. 2319 (2019), the stay is hereby lifted.



     Petitioner   is   directed   to   file    a   supplement,   or   other

appropriate filing or motion, to the § 2255 motion to vacate within

twenty-one (21) days of this order.           The government shall then

have twenty-one (21) days to file a response, if appropriate.            In

the event the parties agree petitioner is entitled to § 2255
relief, they may file a joint response within twenty-one (21) days

of this order, addressing the appropriate remedy in this action.

     This 20th day of August 2019.



                         ___________________________________
                         Malcolm J. Howard
                         Senior United States District Judge
At Greenville, NC
#35




                                2
